Order denying defendants’ motion to dismiss the complaint as insufficient in law affirmed, with $10 costs and disbursements. No opinion. Present — Glennon, Dore, Cohn, Peek and Van Voorhis, JJ.; Peck and Van Voorhis, JJ., dissent and vote to reverse and grant the motion. Order granting plaintiffs motion for an injunction pendente lite unanimously reversed, with $10 costs and disbursements, and the motion denied on the ground that upon the "papers submitted there is insufficient basis for granting the drastic remedy of injunction pendente lite. Present — Glennon, Dore, Cohn, Peek and Van Voorhis, JJ.; Peck and Van Voorhis, JJ., concur in the result on the ground that in their opinion the complaint fails to state facts sufficient to constitute- a cause of action. [See post, p.'962.]